Case 1:19-cr-00286-ELH -Document 1109 Filed 05/18/21 Page 1 of 8

’ UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v. * Criminal No. ELH-19-0286 .
DANIEL BLUE * 2 ~ 8 Bo
DEREK CROSBY & 2h EB a2

* SF _ ons

Defendant. * mA @ om

GOVERNMENT’S TRIAL EXHIBIT LIST oO 3 5%
Z mi

_ Exhibit ! Description Identified {| Admitted

Ahh | PHOTOS OF TARGETS MAY 04 9021 MAY 04 2b)
2 Undercover Buy 7.31.18 Video.

2A Chemical Analysis — 7.312018 MIAY ae ont FAY U4 227
2B “Undercover Buy 7.31.18 Video MAY OS 202q TAY 04 2021
2C-F Screenshots of undercover buy video 08.02.2018 MAY 1} 42041 MAY 4 4109
2G Map -2400 block of E. Monument St _ , wp ae |

3 Undercover Buy 08.02.2018 Drugs “WAY 04 ni FAY U4 P02)
3A Chemical Analysis— 08.02.2018 MAY 04 2041 UA +4021
3B Undercover Buy 08.02.2018 Video MAY 049921 MAY pn ,

° 3C-F Screenshots of undercover buy video 08.02. 20184 AY U A / UL | NAY U G F

3G Map ~ 700 block of N. Port Street MAT U4 ZUCT AY Gg 9091

3H Photo Port Street - HAY 04 09f MAY 04 7027
4 Audio Me 1 0 204 MAY 10 202]
4A Call Transcripts — 7) Op// 7, Net Maze min LU DD nlf j. _

5 Undercover Buy 08.23.2018 Drugs KS MAT 04 20211 MAY 0 4 2021
SA Chemical Analysis 08.23.2018 MAY 04 2021 MAY G4 2071
5B Undercover Buy 08.23.2018 Video MAY 04 9071] MAY 04 2021
5C-E Screenshots of undercover buy video 08.23.2018 MAY 0 4 20p{ MAT U4 702]
SF | Map — 900 Bradford Street MAY 04 2021] MAY 04 bo24
6 Surveillance 8.28.18 MAT U4 2021] MAT 04 202f
6A-F Photos/Screenshots 8. 28, 18 MAY U4 2021 | MAY G4 2074

 

 

 

 

Koz
RK - seg.

 
Case 1:19-cr-00286-ELH Document 1109

Filed 05/18/21 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Description ‘Identified | Admitted

7 CCTV Surveillance 9.18.18 MAY O04 2001| MAY 04 921
TA-C Photos 9.18.19 MAY 04 9091] MAY 04 2021
8 CCTV Surveillance 9.17.19 MAY 4 rival MAY 143 a
8A Screenshot 9.18.19 nF MAY 94 7071
9 CCTV Surveillance 9.21.19 MA 04 2 MAY 04 I 7}
9A-E Photo 2300 E. Madison 9.21.19 NAY nfs onae MAY O49 W
10A Surveillance Photo 10.2.18 HAY D4 TPT NAY 4 102
11A-C Instagram Photos — M. Williams NAY NA onds MAY 0 4 WA
12 Undercover Buy 10.30.2018 Drugs AY- té ? MAY 04 2021
12A Chemical Analysis — 10.30.2018 MY NA 9N9T. MAY Ad 9004
12B Undercover Buy Video 10.30.2018 _ IAT “US ZUET NAY: A4 2021
12C-E | Undercover buy 10.30:2018 Screenshots MAT U4 2G? MAY 04 9074
12F Photo of 2400 Monument MAY 14 9noel MAY 014 2021
13A-C | Surveillance Crosby and Blue 11.13.18 AY 04 paar MAY 04 qa]
14 Undercover Buy 02.21.2019 Drugs MAY 04 2027 may 14 7021
144 Chemical Analysis — 02.21.2019 ay ng ‘nut MAY o4 hoy
14B - Undercover Buy 02.21.2019 Video MAY U4 7 Wi Rett
14C-F Undercover buy 02.21.2019 Screenshots AY 04 POA ga * FF Apal
14G__| MapN. Montford Ave Taran MAY 04 4021]
15 Certificate of Business Record — Blue Jail Calis os

15A-C Jai} Calls — Blue mn

15D Jail Calls Transcripts — Blue

16 - Drug Stipulation - MAY 04 207) MAY 04 2027.
17 Prior Conviction Stipulation — Blue "MAY. 06 9071 - MAY 06 021
18 Prior Conviction Stipulation — Crosby

19 Plea Agreement Foster

19A Cooperation Agreement Foster

20 Plea Agreement Whitener

20A Cooperation Agreement Whitener ;

21A Whitener’s Black Phone MAT TT 2021) may 44.4

21B Whitener’s iPhone MAY 47090071 BAY 7 | a5
22 Whitener’s Grand Jury Transcript oe ~

 

 

 

 

 

 

 

2A

_™

SA Ryan Welsh Grand Jury Transcripts — March

-. — -- . 2

- i .
Case 1:19-cr-00286-ELH Document 1109 Filed 05/18/21 Page 3 of 8

 

 

 

 

 

 

| Identified

Admitted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Description

26, 2019
23B SA Ryan Welsh Grand Jury Transcripts — Apul

2, 2019
23C SA Ryan Welsh Grand Jury Transcripts — May 7,

2019
23D SA Ryan Welsh Grand Jury Transcripts — May

14, 2019
23E SA Ryan Welsh Grand Jury Transcripts- June 11,

2019
23F SA Ryan Welsh Grand Jury Transcripts — June

25, 2019
24 Surveillance Video Morris 8.23.18
25A CCTV 11.2.18 Blue and Solomon Meet Y wi AY { j 26
25B CCTV 11.4.18 Blue and Solomon Meet iH } bt 4 fy H AY 4 { oa
26A-E Photos M. Williams and Blue
27 Certificate of Wages and Earnings Reports
27A Wages and Earnings Reports
28 Map Monument Area MAY Q 4 IN7K MAY 9 4 a 74
29 Map Montford Area AMY 04 90 fl, Y 04 7071
30 Phone Chart . MAY U4 2027 FAY U An
1 11.07, 2018 Trash Run 4308 Bedrock Circle

(Walgreens)

40 Kilo wrapper MAY 04 9091 MAY ng 294
40A Digital scale box MAY 04 991 NAY 0 4407]
4} Chemical Analysis MAY 04 2021 MAY 04 9071
42A Walgreens Video 11.07.2018 MAY 17.9091 [ MAY 71.9001
42B Walgreens Video 11.07.2018 MAY 411 9071) MAY 11.4071
43A Egan Davis enters apartment (11/7) NAVY 74 20211 MAY 41 THI
43B Egan Davis exits apartment (11/7) NAY | ] 094 MAY 4 1 “4 024
44 CCTV Meeting at store (12/1/18) (MAY 11 2021 MAY 7 3 aba)
44A Photo of Blue and Johnson “MAY 240 9onod MAY 24 .
45 CCTV Davis and Blue (12/1/18) MAY Vigra NAY 14 aor
46 Surveillance of Crosby
46A 11/7/2018 MAY|.11.7091 | MAY 11 2821

 

 

 

 

 

fi i”

4

ah
Case 1:19-cr-00286-ELH Document 1109 Filed 05/18/21 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Description Identified | Admitted

46B | 12/19/2018 MAY 12 on9¢ NAY 12 9094

46C 12/20/2018 MAY | 22021 MAY 12 7094

46D 12/24/2018 MAY 12 onog MAY 12 90174

46E 12/25/2018 MAY 12 909f | MAY 12 90)27

46F 1/3/2019

47 Surveillance of Washington — 0 Mi

474 12/14/2018 MAY 7 20078] SAY / 2 2021

47B 12/19/2018 MAY 122071 MAY 4 29997

48A-D | 1/10/2019 Photos of Blue and Washington AY 1 2 2094 112/20
"01.02.2019 McElderry Street Search Warrant / [|

51A Ex. 57 Drugs WAY pS zoe) MAY i 2021

51B Ex. 58 Drugs MAY 05 ong) MAY 0512024

SIC Ex. 59 Drugs MAY 05 2021, BAY 05 ony

51D Ex. 60 Drugs MAY 05 9091 NAY 05 2021]

51E Ex. 61 Drugs MAY 05 anoq MAY 05 boggy

52A-E | Chemical Analysis — McElderry Street MAY G95 202{ MAY @5 aa

53A-aa | Photos from 01.02.2019 McElderry Street SW MAY 95 on NAY 05 207

54 Kilo Press recovered from McElderry Street SW MUY A 5 ange MAY. 05. a

55 Snapshot of phone screen MAY BOA, Al Use UZ

"| 01.08.2019 Roxboro Road Search Warrant y - .

60A-O  { Roxboro Road SW Photos NAY 04 9n9q| MAY 04 971

61 Phone recovered from Roxboro Road SW

62 Kohr .45 caliber box MAY 04 79071 | MAY 04 7071

62A Kohr .45 caliber firearm MAY 04 9091 MAY U4 2021

62B 45 caliber firearm ammunition MAY U4 2027 | MAY 2 4 1

63 Taurus Judge box NAY G4 7074 wIAl Us 7 i

634A Taurus Judge firearm MAY 04 7628 MAY 047) 22

63B Taurus Judge ammunition Al 0) § 7024 aay U4 sho

01.17.2019 4308 Bedrock Circle Search Warrant vf

70A-P | 4308 Bedrock Circle SW Photos MAY 05 9091 NAY & 034

TIA Ex. 104 Drugs MAY 03 202] MAY Us 2

71B Ex. 106 Drugs NAY OS 77 HAY 0570 et

TIC Ex. 107 Drugs NAT U3 2027) MAY 05 707 |

“mars
Case 1:19-cr-00286-ELH Document 1109 Filed 05/18/21 Page 5 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U4 2071

Exhibit | Description ¥ rad Admitted

71D Ex. 108 Scale MAY 05 2g0q| TAY 05 2027
71E Ex. 109 Drugs MAY 95 2021 NAY 05 49
71F | Ex. 110 Drugs MAY 05.9071 | MAY 05 40
71G - | Shoebox MAY 032021) MAY 0 024
71H Kilo Wrapper HAY US 2021| MAY 0 5 202}
72A-G | Chemical Analysis — 4308 Bedrock Circle MAY 05 2098 MAY 05 7077

01.21.2019 3623 Erdman Avenue Search '

. ; Warrant

80A-K | 3623 Erdman Ave. SW Photos . Ua dal MAY 95 D071
81A Ex. 114 Drugs MAY 05 202] MAY 05 4021
81B Ex. 115 Drugs I J 071 MAY Q3 Ae
B1C Ex. 116 Drugs a: ZUG MAY 5 1
81D Ex. 117 Drugs AY 03 2021 | MAY Bad
81E Ex. 118 Drugs MAY 03 2021] MAY 052074
B1F Ex. 119 Drugs MAY D9 9077 WAY U3 2021
81G Ex. 120 Drugs MAY 15.90971 MAY 95 7071
81H _| Ex. 121 Drugs MAY 0 J 2071 MAY p 9 iva * “
82A-H_ | Chemical Analysis 3623 Erdman Avenue MAY 15 9994 MAY 5 po
. S32 _ {| Paraphernalia recovered from 3623 Erdman AveMAY 05 702 MAY O 2 O21

01.23.2019 3528 Reisterstown Road Search:

. _ Warrant

90A-L_ | SW Photos MAY 05 2991 | MAY 05 ober
91 Sgt. Carl Cicchetti Transcript /

; "01.23.2019 3201 Brighton Street Search Warrant |W oo

100A-W | 3201 Brighton Street SW Photos NAY 0 aor} MAY 0 4 2 21
101 3201 Brighton Street box related to Ex.129 i t 04 7074 NAY 04 907]
101A _| Ex. 129 Drugs Y 04 202] MAY 04 977 -
101B Ex. 130 Drugs A Os onot| NAY AZ ave
Toic | Ex. 131 Drugs MAY 02 9007 [MAY 04 202
{01D | Ex. 132 Drugs MAY . 4 7021 | HAY U4 202t
101E ‘| Ex. 135 Drugs MAY 04 2071] MAY 04 aga7
101F | Ex. 136 Drugs NAY U4 2021} NAY 04 2024
101G | Ex. 137 Drugs MA HAT B84 DO7t
 

 

Case 1:19-cr-00286-ELH Document 1109 Filed 05/18/21 Page 6 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit | Description Adentified | Admitted
101H_ ‘| Ex. 138 Drugs MAY Adonog MAY 04 1097
1011 Ex. 133 HAL 04 9098 MAY fg shor
1015. ‘| Ex. 139 Drugs MAY 04 2007 MAY 04 HB
101K Ex. 141 Drugs HAY 4 2027 RAY Ag 2074
102A-N | Chemical Analysis — 3201 Brighton Street HAY 04 HAI MAY n 4 7071
103A N-79 (Letters)
103B N-80 (Letters)
104 Paraphernalia recovered from 3201 Brighton St. JAY J U 2 SN AY d t 4071
| 01.23.2019 1641 Spring Street Search Warrant }
TI0A-W | 1641 Spring Street SW Photos MAY 03.9091] MAY 05 ohar
111A __| Ex. 124 Drugs WAY 09 202) WAY 05 2021
‘|aiB | Ex. 126 Drugs HAY 05 2028] MAY 05 2021
111¢ Ex. 127 Drugs uw NAY 05 MAY 0.5 2021
111D Ex. 128 Scale MAY 20211 MAY 05 4021
112A-C | Chemical Analysis — 1641 Spring-Street MAY 032071] MAY 05 4021
113 Paraphernalia (packaging) recovered from Spring
St.
114 Glock 23 firearm and ammunition Kae MAY Q 5 90? MAY 05 7T
1 91.29.2019 4308. Bedrosk Circle Search Warrant v .
“120A | 4308 Bedrock SW Photos MAY p5 202i MAY 05 9074
____|_01.29.2019 1505 N. Lakewood Search, Warrant Tl ee
-|130A-D | N. Lakewood SW Photos MAY 05 202i, MAY 05 9024
131 Drugs (Ex. 143) ; MAY 05.7021 MAY 059 4 -
132 Chemical Analysis —N. Lakewood JA Ud 202} MAY U3 ? {
‘ 06.19.2019 631 St. Anns and 6.21.19 Vehicle —_ oe
Search Warrant
i40A-B | St. Anns SW Photos MAY 04 2071 | NAY 04 “b0t
141 Firearm recovered from vehicle - MAY Q4 2021 MAY 04 9077
142A-F | Vehicle SW Photos MAY 04 onaa] MAY 04 2021,
143 Chemical Analysis — 631 St. Anns Mat _o4 ogay| MAY U4 2021
144 Photo of 1741 N. Dallas Street
145 Photo of 631 St. Anns
JOX ACAI - Blaer NAY 042021 NAY 04 2021
Case 1:19-cr-00286-ELH Document 1109 Filed 05/18/21 Page 7 of 8

 

Admitted

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- Exhibit Description . Jdentified
: - | 06.19.2019 1741 Dallas Street Search Warrant/ | | ay are
“150A-I_ | Dallas St. SW Photos MAY 05 2021) 9 Ov2v2i
I51A__| Drugs x. 168 NAY 05 opoqlMikY 05 20pt
151B DEA-Mid Atlantic Report (Ex. 170) HAY 05 .9971| NAY 04 2021
151C . | DEA-Mid Atlantic Report (Ex. 171) MAY 05.2071 HAY U5 7021
151D DEA-Mid Atlantic Report (Ex. 172) MAY 0 5 907 MAY p 54 y 074
1S1E Ex. 174 Fentanyl and Sifter MAY 15 2071 MAY A& 4p {
152A-E | DEA-Mid Atlantic Report—Dallas Street —oayap peanay | AT 05 9 Ne
a ackaging recovere gS SUE!
Pe Dalle suet SW ene MAY 05 202) HAY 85 2021,
154 Crosby SDAT certification 631 St. Anns/Dallas |
Street . MAN 05 207 J HAY 05 2 21

155 Jamaica Lewis Phone MAY 05°27021| MAY 05 071
155A-R | Jamaica Lewis Phone - Photos AY 05.9071 MAY nb 9 ah
156@ Jamaica Lewis Text Messages MAY 05.9071 MAY 5 9}
Case 1:19-cr-00286-ELH Document 1109 Filed 05/18/21 Page 8 of 8

 

~ Exhibit No.

 

 

 

 

 

 

 

 

 

 

 

5/6/2021

Identification Admitted Description
OF 5/11/2021 5/11/2021 Video
30A 5/4/2021 5/4/2021 Chart
31 5/12/2021 5/12/2021 Target Telephone Chart
46G $/12/2021 §/12/2021 Map
47C 5/12/2021 5/12/2021" Map
49A 5/12/2021 5/12/2021 Map
49B 5/12/2021 5/12/2021 Map
105 5/4/2021 5/4/2021 Glock - Firearm
137 5/6/2021 5/6/2021 Chemical Analysis Report & Photos
158 5/6/2021 Report of Investigation & Photos

 

 

 

 

 

 

 

 

 

 

 

 

 

hoo.
‘Exhibit List (Rev. 3/1999)

 

 
